
	

113 HR 5777 IH: Cryptocurrency Protocol Protection and Moratorium Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5777
		IN THE HOUSE OF REPRESENTATIVES
		December 1, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on Ways and Means, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect cryptocurrencies.
	
	
		1.
			Short titleThis title may be cited as the Cryptocurrency Protocol Protection and Moratorium Act (also, CryptPMA).
			2.
			Moratorium
			(a)Neither the Federal Government nor any State or political subdivision thereof shall impose any
			 statutory restrictions or regulations specifically identifying and
			 governing the creation, use, exploitation, possession or transfer of any
			 algorithmic protocols governing the operation of any virtual,
			 non-physical, algorithm or computer source code-based medium for exchange
			 (collectively, crypto­currency as defined herein) for a period beginning June 1, 2015, and extending five years after the
			 enactment of this Act (such period, the moratorium period), except for statutes already enacted and effective prior to the date of enactment of this Act,
			 and further suspending the enactment and effectiveness of any and all
			 pending statutes and regulations until the end of the aforementioned
			 moratorium period, except as otherwise provided in this section.(b)Nothing in this Act shall prevent, impair or impede the operation of any government agency,
			 authority or instrumentality, whether of the Federal Government or of any
			 State or political subdivision thereof, to enforce currently existing
			 criminal, civil or taxation statutes and regulations.3.Definitions(a)Algorithm is defined as a procedure for solving a mathematical problem in a finite number of steps performed
			 by a computer.(b)Algorithmic chain is a series or chain of bits of data comprising a unique string of data which is the basis for the
			 cryptographic proof of a valid transfer or transaction of
			 cryptocurrencies.  The algorithmic chain for a cryptocurrency is commonly
			 referred to as a blockchain.(c)The cryptographic proof for each transaction or transfer is based on one unique algorithmic chain, distinct from all
			 previously existing algorithms and neither replicable nor reusable yet
			 sharing with all other units at least one common source code element in
			 the algorithmic chain (or blockchain) in the transferor’s existing bitcoin or bitcoins.(d)Protocol refers to procedures or guidelines governing the creation, development and operation of a
			 cryptocurrency.(e)Service is defined as the Internal Revenue Service.(f)The phrase using the Internet or other electronic, non-physical medium means by placement of material in a computer server-based file archive so that it is publicly
			 accessible, on, through, or over the Internet, using hypertext transfer
			 protocol, file transfer protocol, or other similar protocols.(g)Cryptocurrency is a popular term encompassing code-based protocols supporting an electronic, non-physical media
			 for the exchange of value, and for the sake of both clarity and the
			 avoidance of confusion in the mind of the public, based on the prior use
			 of this term by the Internal Revenue Service in its initial guidance (see
			 Notice 2014–21, released March 26, 2014) this term is used herein. 
			 However, it is believed cryptocurrency encompasses the same protocols as those covered by terms such as digital currency, virtual currency or electronic currency.4.Declaration of moratorium(a)In generalIt is the sense of Congress that no new statutes, regulations or advisory opinions be passed,
			 implemented, enforced or issued governing the creation, use, possession or
			 taxation of cryptocurrencies, the protocols governing each and the data,
			 codes, algorithms or other calculations comprising each, until the
			 expiration of the moratorium as provided in this Act.(b)Public interestIt is further the sense of Congress that the development and use of any media for exchange which
			 possesses the characteristic of cryptographic proof of and for a
			 transaction of cryptocurrency without the need for or reliance upon
			 third-party intermediaries or verification is a circumstance that is
			 likely to
			 result in economic and other efficiencies for the American people and
			 other participants in the domestic economy, and as such may be crucial to
			 overall economic growth, will enhance the economic well-being of the
			 American people and will otherwise be in the public interest.5.Declaration of neutral tax treatment(a)In generalIt is the sense of Congress that the production, possession or use of cryptocurrency, whether in
			 trade, commerce or personal non-commercial transfers, should not be
			 disfavored or discouraged by the Federal tax code or other Federal or
			 State statute or regulation. (b)Tax treatmentIt is the sense of Congress that the current guidance just promulgated and released by the Service
			 in its Notice 2014–21 is advisory, subject to public comment and not in
			 final form pending the expiration of the comment period. As such, Congress
			 believes that the current guidance is less than optimal for the American
			 people and economy, and directs the Service to issue or revise interim
			 regulations consistent with the following.(c)Treatment as currencyIt is the sense of Congress that virtual currencies should be treated as currency instead of
			 property in order to foster an equitable tax treatment and prevent a tax
			 treatment that would discourage the use of any cryptocurrency. Tax
			 treatment of cryptocurrency as property does not account for the
			 substantial illiquidity and highly limited acceptance and use of
			 cryptocurrency, and substantially and unfairly discourages taxpayers
			 engaging in a trade or business from using cryptocurrency in commerce.
			 This circumstance is likely to discourage economic activity and stifle
			 innovation and growth. At present, a taxpayer accepting cryptocurrency for
			 goods or services will be taxed on the fair market value of the
			 cryptocurrency despite the fact that exchange rates (from cryptocurrency
			 to conventional currency) are both highly volatile and published or
			 available only on a small number of proto-exchanges in the early stages of
			 development, acceptance and awareness by cryptocurrency users. As a
			 result, current tax treatment will measure income on the basis of an
			 illiquid and likely inaccurate fair market value that exceeds the
			 taxpayer’s true fair market value and hence income, resulting in the risk
			 of a consistent overtaxation or overpayment that will act as a strong
			 deterrent to or penalty for accepting cryptocurrency in payment. Such tax
			 treatment is inconsistent with the tax treatment of secured notes for
			 payment in trade or commerce, which recognizes a discount from the face
			 value of the note due to the illiquid nature of the payment. (Note: See
			 IRS Pub. 525 at 4.)(d)Revenue in trade or business; taxation upon monetizing eventIt is the sense of Congress that taxpayers accepting cryptocurrency in trade or commerce should be
			 deemed to realize actual income only when cryptocurrency is monetized
			 through conversion or exchange into dollars or any official government
			 currency, and that fair market value should be calculated as net proceeds
			 from the conversion.  (Note: This treatment seeks to achieve the most
			 accurate and fair measure of actual income received, as distinguished from
			 theoretical income in the form of cryptocurrency which, until its
			 conversion to dollars, remains under substantial risk of diminution from
			 illiquidity or other conversion risks or inefficiencies. This treatment is
			 consistent with tax treatment of statutory stock options where the taxable
			 event is not the receipt or exercise of the option, but the sale of the
			 underlying stock for proceeds in cash. The goal here is to have income
			 taxed when the income is actual instead of theoretical and subject to
			 substantial if not total risk of loss through liquidity problems, exchange
			 problems or other barriers to monetization.)  Accordingly, as it is the
			 further sense of Congress that income on cryptocurrency received in trade
			 or business should be defined as the net proceeds from conversion of the
			 received cryptocurrency into dollars, the Service is hereby directed to
			 revise or issue interim regulations consistent herewith.(e)Revenue from mining or creation of cryptocurrencyIt is the sense of Congress that the Service’s guidance that taxpayers should have the fair market
			 value of the cryptocurrency they successfully mine or produce included in gross income is inequitable, overstates actual income by overstating fair
			 market value by not accounting for the liquidity risk or the risk that
			 substantial effort may yield no production, and strongly and unfairly
			 penalizes or discourages such income producing efforts and deters economic
			 growth, activity and innovation.  Accordingly, as it is the further sense
			 of Congress that mined produced cryptocurrency should be taxed as income
			 only when actual income is realized by a transfer and conversion of
			 proceeds into dollars, the Service is hereby directed to revise or issue
			 interim regulations consistent herewith.6.SeverabilityIf any provision of this title, or any amendment made by this title, or the application of that
			 provision to any person or circumstance, is held by a court of competent
			 jurisdiction to violate any provision of the Constitution of the United
			 States, then the other provisions of that title, and the application of
			 that provision to other persons and circumstances, shall not be affected.
